DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Amendments
2.	With respect to Claim Rejections 35 USC § 102/103, Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Terminal Disclaimer
3.	The terminal disclaimer filed on 03/10/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 
US 10,379,808 B1 has been reviewed and is accepted. The terminal disclaimer has been recorded. The Double Patenting rejection is withdrawn. 

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 21, 22, 29, 31, 32, 39, 41 are rejected under 35 U.S.C.103 as being unpatentable over Hart et al. (US 2014/0278438 A1) in view of Allen et al. (US 2016/0301634 A1.)
	
	With respect to Claim 21, Hart et al. disclose 
 	A system, comprising: 
 	at least one processor (Hart et al. [0053] the voice-controlled device 106 includes the processor 112 and memory 114); and 
 	at least one memory comprising instructions that, when executed by the at least one processor (Hart et al. [0053] the voice-controlled device 106 includes the processor 112 and memory 114. The memory 114 may include computer-readable storage media (“CRSM”), which may be any available physical media accessible by the processor 112 to execute instructions stored on the memory), cause the system to: 
store second data associating the first device and the second device to output the content associated with the first hardware capability (Hart et al. [0032] the user may register his or her devices with the entity that provides support to the device. As such, the device 106 may check this registry to identify which devices are associated with the user 104. Again, the device 106 may alternatively make this determination in any other manner, such as by directly querying the user or the like, [0033] the device 106 may identify the display-capable device 130 that is associated with the user 104, [0011] the first device might not include a display for displaying graphical content. As such, the first device may be configured to identify devices that include displays and that are proximate to the first device); 
after storing the second data, receive, from the first device, audio data   representing speech (Hart et al. [0011] techniques for receiving a voice command from a user, in response, providing audible content to the user using a first device and providing visual content for the user using a second device, [0029] “Please tell me about Ben Franklin”); 
process the audio data to determine a first request that first content be output (Hart  et al. [0029] The device 106 may then either perform speech recognition locally (e.g., on the speech-recognition engine 116) or may upload this audio signal to the remote computing resources 118 for performing the speech recognition (e.g., on the speech-recognition engine 128)); 
determine that the first content is associated with the first hardware capability  (Hart et al. [0030] at 134(2), the speaker(s) 110 of the device 106 output the following response: “Benjamin Franklin was one of the founding fathers of the United States of America. Would you like to read additional information on your tablet?”, [0028] the memory 114 of the device 106 also stores or has access to content-transition engine 132. The content-transition engine 132 may function to interact with other devices within the environment, such as the device 130, to instruct the other devices to output additional content); 
 	based at least in part on the second data and the first content being associated with  the first hardware capability, use the second data to associate the second device with the first request (Hart et al. [0032] the user may register his or her devices with the entity that provides support to the device. As such, the device 106 may check this registry to identify which devices are associated with the user 104. Again, the device 106 may alternatively make this determination in any other manner, such as by directly querying the user or the like, [0029] “Please tell me about Ben Franklin”); and 
 cause the second device to display the first content (Hart et al. [0044] In response  to identifying this speech, the device 106 instructs the device 130 to display the information regarding Benjamin Franklin.)  
Hart et al. fail to explicitly teach 
receive first data representing a first device and a second device are to be  associated to output content associated with a first hardware capability; 
	However, Allen et al. teach 
receive first data representing a first device and a second device are to be  associated to output content associated with a first hardware capability (Allen et al. [0051] Referring to FIG. 4, in conjunction with FIGS. 1-3, in step 401, messaging server 102 receives identifiers of computing devices 101 to be registered from a user (e.g., user of client devices 101A). For example, the user of client device 101A provides messaging server 102 identifiers of two or more of the user's computing devices 101, [0052] FIG. 5 illustrates a registry 500 of messaging server 102 storing delivery profiles in accordance with an embodiment of the present invention. In one embodiment, registry 500 is stored in the memory or storage of messaging server 102 (e.g., memory 305, disk unit 308). As illustrated in FIG. 5, registry 500 stores a list 501 of computing devices 101 (e.g., John iPhone®, e.g., John iPad®) and a list 502 of the associated registered identifiers. For example, the identifier of 43254DK9J2 is associated with John iPhone® and the identifier of 603RTJ343K20 is associated with John iPad®. Additionally, as illustrated in FIG. 5, registry 500 stores a listing 503 of delivery profiles associated with each of the registered computing devices 101 as discussed below. These delivery profiles are associated with the user of the registered computing devices 101, [0027] Client device 101 may be configured to send and received text-based messages in real-time during an instant message session); 
Hart et al. and Allen et al. are analogous art because they are from a similar field of endeavor in the Signal processing and applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of instructing the second device to output visual content as taught by Hart et al., using teaching of the device identifier as taught by Allen et al. for the benefit of identifying the device and controlling the delivery of messages to the device (Allen et al. [0064] If, however, a recipient's computing device 101 is able to receive the message from the sender according to delivery profile 600, then, in step 407, messaging server 102 delivers the message to a particular registered computing device 101 in response to delivery profile 600 for that registered computing device 101 indicating that the registered computing device 101 is able to receive the message from the sender. For example, if the sender is lark@domain.com, then, according to delivery profile 600, the registered computing device 101 associated with the identifier of 603RTJ343K20 is able to receive a message from the sender. In this manner, the user of computing devices 101 is able to control the delivery of messages to designated computing devices 101.)

	With respect to Claim 22, Hart et al. in view of Allen et al. teach 
 	wherein the speech is silent as to which device is to output the first content (Hart et al. [0029] “Please tell me about Ben Franklin”); 
 
 	



 	

With respect to claim 29, Hart et al. in view of Allen et al. teach disclose
 	wherein the first data is second audio data representing second speech (Hart et al. [0032] , by querying the user as to which devices are in the environment 102, and/or the like), the second audio data is received from the first device, the first device is a displayless device (Hart et al. [0011] the first device might not include a display for displaying graphical content), and the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the system to, prior to storing the second data: 
 	determine a user account associated with the first device (Hart et al. [0032] In addition, the device 106 may identify a device that is not only proximate to the user, but that is also associated with the user. In some instances, the user may register his or her devices with the entity that provides support to the device 106. As such, the device 106 may check this registry to identify which devices are associated with the user 104. Again, the device 106 may alternatively make this determination in any other manner, such as by directly querying the user or the like); and 
 	determine, in the user account, indicator of the second device (Hart et al. [0032] the device 106 may check this registry to identify which devices are associated with the user 104.)
 
	With respect to Claim 31, Hart et al. disclose 
 	A method, comprising:  
 	storing second data associating the first device and the second device to output the content associated with the first hardware capability (Hart et al. [0032] the user may register his or her devices with the entity that provides support to the device. As such, the device 106 may check this registry to identify which devices are associated with the user 104. Again, the device 106 may alternatively make this determination in any other manner, such as by directly querying the user or the like, [0033] the device 106 may identify the display-capable device 130 that is associated with the user 104, [0011] the first device might not include a display for displaying graphical content. As such, the first device may be configured to identify devices that include displays and that are proximate to the first device); 
 	after storing the second data, receiving, from the first device, audio data representing speech (Hart et al. [0011] techniques for receiving a voice command from a user, in response, providing audible content to the user using a first device and providing visual content for the user using a second device, [0029] “Please tell me about Ben Franklin”); 
 	processing the audio data to determine a first request that first content be output (Hart  et al. [0029] The device 106 may then either perform speech recognition locally (e.g., on the speech-recognition engine 116) or may upload this audio signal to the remote computing resources 118 for performing the speech recognition (e.g., on the speech-recognition engine 128)); 
 	determining that the first content is associated with the first hardware capability (Hart et al. [0030] at 134(2), the speaker(s) 110 of the device 106 output the following response: “Benjamin Franklin was one of the founding fathers of the United States of America. Would you like to read additional information on your tablet?”, [0028] the memory 114 of the device 106 also stores or has access to content-transition engine 132. The content-transition engine 132 may function to interact with other devices within the environment, such as the device 130, to instruct the other devices to output additional content); 
 	based at least in part on the second data and the first content being associated with the first hardware capability, using the second data to associate the second device with the first request (Hart et al. [0032] the user may register his or her devices with the entity that provides support to the device. As such, the device 106 may check this registry to identify which devices are associated with the user 104. Again, the device 106 may alternatively make this determination in any other manner, such as by directly querying the user or the like, [0029] “Please tell me about Ben Franklin”); and 
causing the second device to display the first content (Hart et al. [0044] In response  to identifying this speech, the device 106 instructs the device 130 to display the information regarding Benjamin Franklin.)  
Hart et al. fail to explicitly teach 
 	receiving first data representing a first device and a second device are to be associated to output content associated with a first hardware capability; 
 	However, Allen et al. teach 
 	receiving first data representing a first device and a second device are to be associated to output content associated with a first hardware capability (Allen et al. [0051] Referring to FIG. 4, in conjunction with FIGS. 1-3, in step 401, messaging server 102 receives identifiers of computing devices 101 to be registered from a user (e.g., user of client devices 101A). For example, the user of client device 101A provides messaging server 102 identifiers of two or more of the user's computing devices 101, [0052] FIG. 5 illustrates a registry 500 of messaging server 102 storing delivery profiles in accordance with an embodiment of the present invention. In one embodiment, registry 500 is stored in the memory or storage of messaging server 102 (e.g., memory 305, disk unit 308). As illustrated in FIG. 5, registry 500 stores a list 501 of computing devices 101 (e.g., John iPhone®, e.g., John iPad®) and a list 502 of the associated registered identifiers. For example, the identifier of 43254DK9J2 is associated with John iPhone® and the identifier of 603RTJ343K20 is associated with John iPad®. Additionally, as illustrated in FIG. 5, registry 500 stores a listing 503 of delivery profiles associated with each of the registered computing devices 101 as discussed below. These delivery profiles are associated with the user of the registered computing devices 101, [0027] Client device 101 may be configured to send and received text-based messages in real-time during an instant message session); 
Hart et al. and Allen et al. are analogous art because they are from a similar field of endeavor in the Signal processing and applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of instructing the second device to output visual content as taught by Hart et al., using teaching of the device identifier as taught by Allen et al. for the benefit of identifying the device and controlling the delivery of messages to the device (Allen et al. [0064] If, however, a recipient's computing device 101 is able to receive the message from the sender according to delivery profile 600, then, in step 407, messaging server 102 delivers the message to a particular registered computing device 101 in response to delivery profile 600 for that registered computing device 101 indicating that the registered computing device 101 is able to receive the message from the sender. For example, if the sender is lark@domain.com, then, according to delivery profile 600, the registered computing device 101 associated with the identifier of 603RTJ343K20 is able to receive a message from the sender. In this manner, the user of computing devices 101 is able to control the delivery of messages to designated computing devices 101.)

	With respect to Claim 32, Hart et al. in view of Allen et al. teach 
 	wherein the speech is silent as to which device is to output the first content (Hart et al. [0029] “Please tell me about Ben Franklin”); 

With respect to claim 39, Hart et al. in view of Allen et al. teach disclose
 	wherein the first data is second audio data representing second speech (Hart et al. [0032] , by querying the user as to which devices are in the environment 102, and/or the like), the second audio data is received from the first device, the first device is a displayless device (Hart et al. [0011] the first device might not include a display for displaying graphical content), and the method further comprises: 
 	determining a user account associated with the first device (Hart et al. [0032] In addition, the device 106 may identify a device that is not only proximate to the user, but that is also associated with the user. In some instances, the user may register his or her devices with the entity that provides support to the device 106. As such, the device 106 may check this registry to identify which devices are associated with the user 104. Again, the device 106 may alternatively make this determination in any other manner, such as by directly querying the user or the like);; and 
 	determining, in the user account, an indicator of the second device (Hart et al. [0032] the device 106 may check this registry to identify which devices are associated with the user 104.)
  
 	With respect to Claim 41, Hart et al. in view of Allen et al. teach  
wherein the second device is associated with the first hardware capability and the first device is associated with a second hardware capability that is different from the first hardware capability (Hart et al. [0011] the first device might not include a display for displaying graphical content. As such, the first device may be configured to identify devices that include displays and that are proximate to the first device. The first device may then instruct one or more of these other devices to output visual content associated with a user's voice command.)

6.	Claims 23, 33 are rejected under 35 U.S.C.103 as being unpatentable over Hart et al. (US 2014/0278438 A1) in view of Allen et al. (US 2016/0301634 A1) and Severn et al. (US 2018/0197009 A1.)

	With respect to Claim 23, Hart et al. in view of Allen et al. teach  all the limitation of Claim 21 upon which Claim 23 depends. Hart et al. in view of Allen et al. fail to explicitly teach
 	 wherein the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the system to: 
 	after receiving the first data, cause the second device to display second content; 
 	receive third data acknowledging the second content is being displayed by the second device; and 
 	after receiving the third data, store the second data.  
	However, Severn et al. teach 
 	wherein the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the system to: 
 	after receiving the first data, cause the second device to display second content (Severn et al. [0019] The mobile device may be able to detect the physical proximity by, for example, knowing GPS coordinates of the trigger image, or receiving a signal from the trigger image or a device near the trigger image (e.g., over Wi-Fi or Bluetooth). Once this proximity is detected, the mobile device may push a notification to, the paired device); 
 	receive third data acknowledging the second content is being displayed by the second device (Severn et al. [0019] The mobile device may be able to detect the physical proximity by, for example, knowing GPS coordinates of the trigger image, or receiving a signal from the trigger image or a device near the trigger image (e.g., over Wi-Fi or Bluetooth). Once this proximity is detected, the mobile device may push a notification to, the paired device to suggest to the user that they should search for the trigger image); and 
 	after receiving the third data, store the second data (Severn et al. Fig. 3 elements 310-360.)
Hart et al., Allen et al. and Severn et al. are analogous art because they are from a similar field of endeavor in the Signal processing and applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of instructing the second device to output visual content as taught by Hart et al., using teaching of the device identifier as taught by Allen et al. for the benefit of identifying the device and controlling the delivery of messages to the device, using teaching of the push notification as taught by Severn et al. for the benefit of notifying the user the trigger image on the paired device (Severn et al. [0019] The mobile device may be able to detect the physical proximity by, for example, knowing GPS coordinates of the trigger image, or receiving a signal from the trigger image or a device near the trigger image (e.g., over Wi-Fi or Bluetooth). Once this proximity is detected, the mobile device may push a notification to, the paired device to suggest to the user that they should search for the trigger image, Fig. 3 elements 310-360.)

With respect to Claim 33, Hart et al. in view of Allen et al. teach  all the limitation of Claim 31 upon which Claim 33 depends. Hart et al. in view of Allen et al. fail to explicitly teach
  	further comprising: 
 	after receiving the first data, causing the second device to display second content;
receiving third data acknowledging the second content is being displayed by the second device; and 
after receiving the third data, storing the second data.  
However, Severn et al. teach
 	further comprising: 
 	after receiving the first data, causing the second device to display second content (Severn et al. [0019] The mobile device may be able to detect the physical proximity by, for example, knowing GPS coordinates of the trigger image, or receiving a signal from the trigger image or a device near the trigger image (e.g., over Wi-Fi or Bluetooth). Once this proximity is detected, the mobile device may push a notification to, the paired device); 
 	receiving third data acknowledging the second content is being displayed by the second device (Severn et al. [0019] The mobile device may be able to detect the physical proximity by, for example, knowing GPS coordinates of the trigger image, or receiving a signal from the trigger image or a device near the trigger image (e.g., over Wi-Fi or Bluetooth). Once this proximity is detected, the mobile device may push a notification to, the paired device to suggest to the user that they should search for the trigger image); and 
after receiving the third data, storing the second data (Severn et al. Fig. 3 elements 310-360.)
Hart et al., Allen et al. and Severn et al. are analogous art because they are from a similar field of endeavor in the Signal processing and applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of instructing the second device to output visual content as taught by Hart et al., using teaching of the device identifier as taught by Allen et al. for the benefit of identifying the device and controlling the delivery of messages to the device, using teaching of the push notification as taught by Severn et al. for the benefit of notifying the user the trigger image on the paired device (Severn et al. [0019] The mobile device may be able to detect the physical proximity by, for example, knowing GPS coordinates of the trigger image, or receiving a signal from the trigger image or a device near the trigger image (e.g., over Wi-Fi or Bluetooth). Once this proximity is detected, the mobile device may push a notification to, the paired device to suggest to the user that they should search for the trigger image, Fig. 3 elements 310-360.)

7.	Claims 27, 37 are rejected under 35 U.S.C.103 as being unpatentable over Hart et al. (US 2014/0278438 A1) in view of Allen et al. (US 2016/0301634 A1) and Mutagi (US 2015/0154976 A1.)

 	With respect to Claim 27, Hart et al. in view of Allen et al. teach all the limitation of Claim 21 upon which Claim 27 depends. Hart et al. in view of Allen et al. fail to explicitly teach
 	wherein the first device is a portable computing device  and the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the system to: 
 	receive the first data from an application installed on the first device, the application being associated with a speech processing system remote from the first device.  
	However, Mutagi teach 
 	wherein the first device is a portable computing device (Mutagi [0025] The voice controlled device 200 may also be implemented as a mobile device 200(2) such as a smart phone or personal digital assistant) and the at least one memory further comprises instructions that, when executed by the at least one processor (Mutagi Fig. 2 elements 202 and 204), further cause the system to: 
 	receive the first data from an application installed on the first device, the application being associated with a speech processing system remote from the first device (Mutagi Fig. 7 element 704 Kitchen lamp, [0088] At 1202, the voice controlled device 200 sends the speech input data (and other information as appropriate) to the server(s) 312 to register the secondary device 502 with an account associated with the user. At 1204, the server(s) 312 perform an analysis to register the device with the account of the user and processes the speech input data into speech recognition data that may be used by the speech processing module(s) 210 to recognize the name assigned to the device by the user. The server(s) 312 may then send a confirmation of the registration to the voice controlled device 200 along with an instruction to the voice controlled device 200 to request the user 102 test the configuration.)
 	Hart et al., Allen et al. and Mutagi are analogous art because they are from a similar field of endeavor in the Signal processing and applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of instructing the second device to output visual content as taught by Hart et al., using teaching of the device identifier as taught by Allen et al. for the benefit of identifying the device and controlling the delivery of messages to the device, using teaching of the server as taught by Mutagi for the benefit of registering the new secondary device (Mutagi Fig. 7 element 704 Kitchen lamp, [0088] At 1202, the voice controlled device 200 sends the speech input data (and other information as appropriate) to the server(s) 312 to register the secondary device 502 with an account associated with the user. At 1204, the server(s) 312 perform an analysis to register the device with the account of the user and processes the speech input data into speech recognition data that may be used by the speech processing module(s) 210 to recognize the name assigned to the device by the user. The server(s) 312 may then send a confirmation of the registration to the voice controlled device 200 along with an instruction to the voice controlled device 200 to request the user 102 test the configuration.)

 	With respect to Claim 37, Hart et al. in view of Allen et al. teach all the limitation of Claim 31 upon which Claim 37 depends. Hart et al. in view of Allen et al. fail to explicitly teach
 	wherein the first device is a portable computing device and the method further comprises: 
 	receiving the first data from an application installed on the first device, the application being associated with a speech processing system remote from the first device.  
However, Mutagi teach 
 	wherein the first device is a portable computing device (Mutagi [0025] The voice controlled device 200 may also be implemented as a mobile device 200(2) such as a smart phone or personal digital assistant) and the method further comprises: 
 	receiving the first data from an application installed on the first device, the application being associated with a speech processing system remote from the first device (Mutagi Fig. 7 element 704 Kitchen lamp, [0088] At 1202, the voice controlled device 200 sends the speech input data (and other information as appropriate) to the server(s) 312 to register the secondary device 502 with an account associated with the user. At 1204, the server(s) 312 perform an analysis to register the device with the account of the user and processes the speech input data into speech recognition data that may be used by the speech processing module(s) 210 to recognize the name assigned to the device by the user. The server(s) 312 may then send a confirmation of the registration to the voice controlled device 200 along with an instruction to the voice controlled device 200 to request the user 102 test the configuration.)
 	Hart et al., Allen et al. and Mutagi are analogous art because they are from a similar field of endeavor in the Signal processing and applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of instructing the second device to output visual content as taught by Hart et al., using teaching of the device identifier as taught by Allen et al. for the benefit of identifying the device and controlling the delivery of messages to the device, using teaching of the server as taught by Mutagi for the benefit of registering the new secondary device (Mutagi Fig. 7 element 704 Kitchen lamp, [0088] At 1202, the voice controlled device 200 sends the speech input data (and other information as appropriate) to the server(s) 312 to register the secondary device 502 with an account associated with the user. At 1204, the server(s) 312 perform an analysis to register the device with the account of the user and processes the speech input data into speech recognition data that may be used by the speech processing module(s) 210 to recognize the name assigned to the device by the user. The server(s) 312 may then send a confirmation of the registration to the voice controlled device 200 along with an instruction to the voice controlled device 200 to request the user 102 test the configuration.)


8.	Claims 30, 40 are rejected under 35 U.S.C.103 as being unpatentable over Hart et al. (US 2014/0278438 A1) in view of Allen et al. (US 2016/0301634 A1) and Halash et al. (US 2015/0243283 A1.)

 	With respect to Claim 30, Hart et al. in view of Allen et al. teach
 	wherein the first device is a displayless device (Hart et al. [0011] the first device might not include a display for displaying graphical content) and the at least one memory further comprises instructions that, when executed by the at least one processor (Hart et al. [0053] the voice-controlled device 106 includes the processor 112 and memory 114. The memory 114 may include computer-readable storage media (“CRSM”), which may be any available physical media accessible by the processor 112 to execute instructions stored on the memory), 
	Hart et al. in view of Allen et al. fail to explicitly teach
 	further cause the system to: 
 	receive from the first device, an indicator of the second device, the first device receiving the indicator from the second device via a Bluetooth signal, 
 	wherein the second data is stored based at least in part on receiving the indicator. 
	However, Halash et al. teach 
 	further cause the system to: 
 	receive from the first device, an indicator of the second device, the first device receiving the indicator from the second device via a Bluetooth signal (Halash et al. [0028] FIG. 2 is a diagram of an exemplary process 200 for disambiguating commands received in a central computing device. The process 200 begins in a block 205, in which the computer 105, e.g., upon being powered on, determines whether one or more devices 150 are detected. For example, has mentioned above, a Bluetooth connection or the like may be detected, and/or a device 150 may be physically connected, e.g., via a USB or micro-USB connection or the like, to the computer 105), 
 	wherein the second data is stored based at least in part on receiving the indicator (Halash et al. Fig. 2 elements 210 and 215 Register and store device(s)/applications.)
 	Hart et al., Allen et al. and Halash et al. are analogous art because they are from a similar field of endeavor in the Signal processing and applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of instructing the second device to output visual content as taught by Hart et al., using teaching of the device identifier as taught by Allen et al. for the benefit of identifying the device and controlling the delivery of messages to the device, using teaching of Bluetooth connection as taught by Halash et al. for the benefit of detecting the devices and registering the detected devices (Halash et al. [0028] FIG. 2 is a diagram of an exemplary process 200 for disambiguating commands received in a central computing device. The process 200 begins in a block 205, in which the computer 105, e.g., upon being powered on, determines whether one or more devices 150 are detected. For example, has mentioned above, a Bluetooth connection or the like may be detected, and/or a device 150 may be physically connected, e.g., via a USB or micro-USB connection or the like, to the computer 105, Fig. 2 elements 210 and 215 Register and store device(s)/applications.)
 
 	With respect to Claim 40, Hart et al. in view of Allen et al. teach
 	wherein the first device is a displayless device (Hart et al. [0011] the first device might not include a display for displaying graphical content) and 
 	Hart et al. in view of Allen et al. fail to explicitly teach
 	the method further comprises: 
 	receiving from the first device, an indicator of the second device, the first device receiving the indicator from the second device via a Bluetooth signal, 
 	wherein the second data is stored based at least in part on receiving the indicator.  
However, Halash et al. teach
the method further comprises: 
 	receiving from the first device, an indicator of the second device, the first device receiving the indicator from the second device via a Bluetooth signal (Halash et al. [0028] FIG. 2 is a diagram of an exemplary process 200 for disambiguating commands received in a central computing device. The process 200 begins in a block 205, in which the computer 105, e.g., upon being powered on, determines whether one or more devices 150 are detected. For example, has mentioned above, a Bluetooth connection or the like may be detected, and/or a device 150 may be physically connected, e.g., via a USB or micro-USB connection or the like, to the computer 105),  
 	wherein the second data is stored based at least in part on receiving the indicator (Halash et al. Fig. 2 elements 210 and 215 Register and store device(s)/applications.)
 	Hart et al., Allen et al. and Halash et al. are analogous art because they are from a similar field of endeavor in the Signal processing and applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of instructing the second device to output visual content as taught by Hart et al., using teaching of the device identifier as taught by Allen et al. for the benefit of identifying the device and controlling the delivery of messages to the device, using teaching of Bluetooth connection as taught by Halash et al. for the benefit of detecting the devices and registering the detected devices (Halash et al. [0028] FIG. 2 is a diagram of an exemplary process 200 for disambiguating commands received in a central computing device. The process 200 begins in a block 205, in which the computer 105, e.g., upon being powered on, determines whether one or more devices 150 are detected. For example, has mentioned above, a Bluetooth connection or the like may be detected, and/or a device 150 may be physically connected, e.g., via a USB or micro-USB connection or the like, to the computer 105, Fig. 2 elements 210 and 215 Register and store device(s)/applications.)

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to application’s disclosure. See PTO-892
 a.	Bondarev et al. (US 2016/0118044 A1.) In this reference, Bondarev et al. disclose a method/a system for pairing the voice capture device with other of the user’s electronic devices. 
b.	Alameh et al. (US 2015/0269936 A1.) In this reference, Almeh et al. disclose a method/a system for pairing the messaging device with the computing device with the user carries the message device within a certain distance. 
c. 	Vieri et al. (US 2008/0051120 A1.) In this reference, Vieri et al. disclose a method/a system for transmitting the audio message to multiple destination devices associated with the multiple identifiers. 

10.	Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
11. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUYKHANH LE whose telephone number is (571)272-6429. The examiner can normally be reached Mon-Fri: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew C. Flanders can be reached on 571-272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THUYKHANH LE/Primary Examiner, Art Unit 2655